Luke, J.
1. “ A person under the age of ten years is incapable of committing any criminal offense. Penal Code, § 34. A person between the ages of ten and fourteen years cannot be lawfully convicted of a crime or misdemeanor, unless it appears from the evidence that he was capax doli, and the burden of proving that he was so rests upon the State. Penal Code, § 33, and cases cited.” Ford v. State, 100 Ga. 63 (1) (25 S. E. 845).
2. Under the foregoing ruling and the facts of the instant case, the verdict of guilty was contrary to law and the evidence.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.